Citation Nr: 1015441	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-26 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
October 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision.

The issue of entitlement to a rating in excess of 20 percent 
for diabetes mellitus was received in July 2009, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The Board notes that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  As such, the Board 
has recharacterized the issue of entitlement to service 
connection for PTSD as entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Acquired Psychiatric Disorder

The Veteran has not been diagnosed with PTSD; however, at his 
hearing before the Board in October 2009, he described having 
nightmares about Vietnam and having relationship difficulty, 
and he believes that his experiences during the Vietnam War 
have caused him to develop PTSD.  In particular, the Veteran 
maintains that his psychiatric disability is related to in-
service combat experiences while serving in Vietnam.

The Veteran did not receive any medals that are dispositive 
of whether he engaged in combat.  In support of his claim, he 
described several incidents that he believes have caused him 
to develop PTSD.  Specifically, he reports that one of his 
closest friends "Jessie Rose" was killed around June 1967 
in Cou-Che during a battle with the Viet Cong.  The Veteran 
also states that around August 1967 a human wave attack 
occurred at LZ Gold, and testified that in the aftermath of 
the battle, he was flown in to help bury the bodies of the 
dead Viet Cong.  The Veteran indicated that they dug a mass 
grave for all the dead enemy soldiers, and he stated that the 
memory of the pit of bodies has haunted him to the present 
day.  

The Veteran served in "D" battery of the 71st artillery; and 
a search of the names on the Vietnam Wall (http://thewall-
usa.com/guest.asp?recid=44453) revealed that a soldier named 
Jesse Rose was killed toward the end of March 1967.  This 
entry shows that Cpl. Rose was also a member of the 71st 
Artillery.  As such, the Veteran's account of this death is 
taken as corroborated.  It is noted that at his hearing, the 
Veteran testified that Cpl. Rose was killed when their base 
was attacked, and while the Veteran reported participating in 
the fire fight that night he did not actually witness Cpl. 
Rose get killed, rather he was later told of the unfortunate 
death.

The second event the Veteran described was being flown in to 
LZ Gold after a horrific battle to help burry the bodies of 
dead Viet Cong.  The Veteran suspected that this event 
occurred around August 1967.

Internet research suggests that the Battle at LZ Gold 
occurred around March 18, 1967, but no record was found 
regarding the burying of bodies in a massive grave.  As such, 
this reported stressor should be further developed.

Additionally, the Veteran has not yet been afforded a VA 
examination to determine whether he meets the DSM-IV criteria 
for an acquired psychiatric disability, to include PTSD.  
This should be done.

Sleep Apnea

At his hearing before the Board in October 2009, the Veteran 
reported that he had read on an Agent Orange website that 
sleep apnea was linked to Agent Orange exposure.  While the 
Veteran was granted a 60 day extension to obtain this 
evidence, he did not submit any additional evidence; 
nevertheless, in reviewing the Veteran's claims file, a 
document entitled "Agent Orange Symptoms and Effects" was 
received in November 2005.  This document lists suspension of 
breath (sleep apnea) under neurological symptoms attributed 
to herbicide exposure.  It is unclear where this list came 
from as no author or website is credited in the document, and 
it is noted that sleep apnea is not considered to have been 
presumptively linked with herbicide exposure.  See 38 C.F.R. 
§ 3.309.

However, the Veteran has been diagnosed with sleep apnea and 
given this suggestion of a possible link between his sleep 
apnea and his time in service, the Veteran should be 
scheduled for a VA examination.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records 
management agency and request that 
efforts be undertaken to corroborate 
whether the "D" battery of the 71st 
artillery participated in the post-
battle disposal of bodies from LZ 
Gold in either mid-March 1967 or in 
August 1967.

2.  Obtain any VA treatment records 
(presumably from the Baton Rouge, 
Louisiana VAMC).

3.  Then the Veteran should be 
scheduled for a VA psychiatric 
examination.  Any opinion rendered 
must be supported by a complete 
rationale and reconciled with the 
evidence of record.  

The examiner should be instructed 
which stressors have been 
corroborated (including participating 
in a firefight, then hearing that a 
friend was killed in the battle; and 
helping to dispose of dead enemy 
bodies in a mass grave, if the LZ 
Gold stressor is corroborated).  The 
examiner should determine whether the 
Veteran meets the DSM-IV criteria for 
a diagnosis of any psychiatric 
disability, to include PTSD.

If the Veteran is diagnosed with 
PTSD, the examiner should opine 
whether it is at least as likely as 
not that the Veteran's PTSD is a 
consequence of any corroborated 
stressor from his military service.  

If a psychiatric disability other 
than PTSD is diagnosed, the examiner 
should determine whether it is at 
least as likely as not that such a 
disability either was caused by or 
began during the Veteran's military 
service.  

4.  Schedule the Veteran for a VA 
examination of his sleep apnea.  The 
examiner should be provided with the 
Veteran's claims file, and a complete 
rationale should be provided for any 
opinion expressed.  The examiner 
should determine whether it is at 
least as likely as not that the 
Veteran's sleep apnea either was 
caused by or began during the 
Veteran's military service.  In doing 
so, the examiner should specifically 
indicate whether exposure to 
herbicides in Vietnam caused the 
Veteran to develop sleep apnea.

5.  Thereafter, readjudicate the 
Veteran's claims.  If the 
determination remains unfavorable to 
the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
Veteran and his representative should 
be afforded the applicable time 
period in which to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

